Field, C. J.
The only exception is to the refusal of the court to order the respondents to file an answer to the petition.
The St. 1895, c. 234, does not require the respondent to file an answer, and there is no rule of the Superior Court that in terms requires an answer to such a petition. Such a petition, like a petition for a writ of review, never has been treated as an action at law in which the respondent may be defaulted if he does not file an answer, and the proceedings are not within the provisions of Pub. Sts. c. 167, §§ 13-29, and §§ 45-47.
It is unnecessary to consider whether the court has not the power to order an answer to be filed to such a petition if it seems to the court necessary or desirable. The petitioner has no right to require this to be done.

Exceptions overruled.